Citation Nr: 0030850	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left toe condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran has certified active duty for training from 
November 1977 to April 1978; and reports previous active 
service which has not been verified.  

The National Guard Bureau Form 22 verifies periods of active 
duty training in the Army National Guard from September 1977 
to February 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California, wherein the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a left toe 
condition.


FINDINGS OF FACT

1.  The RO declined to reopen the veteran's claim of 
entitlement to service connection for a left toe condition in 
July 1995.  The veteran did not file a substantive appeal to 
the RO's decision.  The decision became final.

2.  The evidence received since the final July 1995 rating 
decision is cumulative of evidence previously submitted, does 
not bear directly and substantially upon the issue at hand, 
does not provide a more complete picture of the circumstances 
surrounding the origin of the veteran's left toe condition, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the July 1995 rating decision, 
wherein the RO denied reopening the claim of entitlement to 
service connection for a left toe condition, is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the July 1995 
rating decision wherein the RO declined to reopen the claim 
of entitlement to service connection for a left toe condition 
is reported in pertinent part below.

In October 1990 the veteran filed a claim for entitlement to 
service connection for foot surgery that he alleged occurred 
while in the Reserves in 1980.  In a February 1991 statement 
the veteran asserted that he had a broken toe prior to 
entering 3 weeks of active training.  He further asserted 
that the toe was okay until he tripped in a hole during 
training and the toe swelled.  He stated that he later 
learned through x-ray findings that there was a chipped bone 
in the toe that did not heal, which was causing him pain.  He 
further stated that he experienced pain until he had surgery 
on his toe.

In a Report of Accidental Injury, in support of claim for 
compensation, received at the RO in March 1991, the veteran 
indicated that the date of the incident involving his alleged 
in-service toe injury was May 1988.

In December 1991 the RO denied the veteran's claim for 
service connection for a left foot injury on the basis that a 
left foot injury was not shown in service.  The veteran was 
notified of the RO's determination in January 1992.  He did 
not appeal the decision, which became final.

In December 1992 the veteran requested that his claim for 
service connection for a left foot injury be reopened.  By 
rating decision dated in August 1993 the RO denied reopening 
the veteran's claim on the basis that the evidence did not 
show that the veteran's foot problems were service incurred, 
therefore, no change was warranted in the prior denial.



In October 1994 the veteran again requested that his claim 
for a left foot injury be reopened.  

His service medical records, inter alia, include a report of 
examination in September 1977 for the purpose of enlistment, 
a February 1978 examination for the purpose of release from 
active duty and a September 1986 annual examination.  Each of 
these reports reveal no feet abnormalities.  

In August 1988 the veteran underwent a distal phalangectomy 
of the 5th digit of the left foot at the Los Angeles County 
USC Medical Center.  Radiology report of the left foot showed 
exostosis of the 5th digit at the distal interphalangeal 
joint with fusion.  A follow-up podiatry examination in 
August 1988 showed he was making great progress and stitches 
were ready for removal.  

The veteran underwent an annual general medical examination 
at a military medical in December 1988.  This examination 
revealed no feet abnormalities.

In May 1993 the veteran was seen at VA Medical Center (MC) 
with complaints of a sharp burning sensation of the left big 
toe for the previous month.  He denied any trauma to the 
foot.  The diagnosis was possible splinter.  In July 1993 he 
complained of itching and tingling of the feet.  It was noted 
that he had been using foot soaks and medicated cream which 
resulted in improvement.  He was diagnosed with tinea pedis.

A medical report dated in September 1994 shows the veteran 
had debrided loose epidermis from the soles of both feet.  
The diagnosis was tinea pedis.

Medical records dated intermittently from February 1993 to 
November 1994 were submitted and other than the evidence 
described above, these records do not contain any other 
pertinent evidence regarding the veteran's claimed left foot 
condition.

In July 1995 the RO denied reopening the claim on the basis 
that evidence submitted did not constitute new and material 
evidence.  The veteran filed a timely notice of disagreement 
with the RO's determination.  He did not file a substantive 
appeal, and the denial of his claim became final.

In October 1998 the veteran requested that his claim for 
service connection for a left toe condition be reopened.  In 
November 1998 the RO denied his claim on the basis that new 
and material evidence to reopen the claim for service 
connection for a left toe condition had not been submitted.  
The veteran filed a timely notice of disagreement and 
substantive appeal.

To support his claim the veteran submitted additional 
evidence.  Such evidence consists of medical records dated 
intermittently from June 1998 to June 1999, and do not 
contain any mention of complaints, diagnosis or treatment of 
a left toe condition.

Criteria

If a substantive appeal is not filed within 60 days of 
mailing of the statement of the case or within the remainder 
of the one-year period from the mailing of notification of 
the determination being appealed, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided by 
regulation.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The determination of whether evidence is new and material is 
governed by the tests set forth in 38 C.F.R. § 3.156(a); new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Fossie v. West 12 Vet. App. 1, 4 (1998); see also Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge the Federal Circuit noted that some new evidence 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In addition, new evidence is 
evidence, which (1) was not in the record at the time of the 
final disallowance of the claim, and (2) is not merely 
cumulative of other evidence in the record.  Smith v. West, 
12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

In determining whether evidence is new and material, the 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred or 
aggravated while performing active duty, active duty for 
training or for injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
1131 (West 1991); 38 C.F.R. §§ 3.6 (a)(c) (d), 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

The veteran seeks to reopen his claim of service connection 
for a left toe condition, which the RO denied in July 1995.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the instant case, the Board finds that the veteran has not 
submitted evidence that is new and material since the time of 
the unappealed rating decision of July 1995.  Medical 
evidence submitted by the veteran is not new because it is 
cumulative of the evidence previously of record in that it 
too is devoid of any mention of a left toe condition.  

The medical evidence submitted by the veteran is not material 
because it does not bear directly and substantially upon the 
issue at hand, nor does it provide a more complete picture of 
the circumstances surrounding the origin of the veteran's 
claimed left toe condition.  The medical evidence submitted 
subsequent to the July 1995 final rating decision makes no 
mention of a left toe condition.  Therefore, no objective 
medical evidence of a left toe condition has been submitted.

The veteran's statements, albeit through his representative, 
that allude onset of his claimed left toe condition to 
service, does not constitute new and material evidence as it 
is a reiteration of his initial claim regarding the nature of 
his claim, therefore it is cumulative and does not provide a 
more complete picture of the circumstances surrounding the 
origin of his claim.  Furthermore, his assertion that he has 
a left toe condition as a result of service is insufficient 
to reopen his claim for service connection under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claim for service connection 
of a left toe condition, the Board observes that since the 
denial of the claim in July 1995, no new and material 
evidence has been submitted, which is cumulative or bears 
directly and substantially upon the issue at hand, or 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed injury to his 
left toe.  

Based on the foregoing, the Board must conclude that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
left toe condition.  38 C.F.R. § 3.156.

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a left toe 
condition, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996). 


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
left toe condition, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

